NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                  No. 09-4067


                        UNITED STATES OF AMERICA

                                        v.

                             ANDRE WILLIAMS
                               a/k/a "Lucky"

                           Andre Williams, Appellant


               On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                     District Court No. 3-06-cr-00052-002
              District Judge: The Honorable Thomas I. Vanaskie


              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            September 16, 2010

          Before: SLOVITER, BARRY, and SMITH, Circuit Judges

                          (Filed: October 14, 2010 )


                                    OPINION


SMITH, Circuit Judge.

     In 2007, the United States District Court for the Middle District of

                                        1
Pennsylvania, pursuant to a binding plea agreement under Federal Rule of

Criminal Procedure 11(c)(1)(C), sentenced Andre Williams to 120 months of

imprisonment. The 120 month sentence was 68 months below the lower parameter

of the sentencing guidelines range. In 2008, after the United States Sentencing

Commission amended the sentencing guidelines by generally reducing the base

offense level for crack cocaine offenses, see U.S.S.G. App. C, Amend. 706 (Nov.

1, 2007), Williams moved for a reduction in sentence pursuant to 18 U.S.C. §

3582(c)(2) and urged the District Court to conduct a resentencing in accordance

with United States v. Booker, 543 U.S. 220 (2005). The District Court concluded

that Williams was not eligible for a reduction under § 3582(c)(2) in light of our

decision in United States v. Sanchez, 562 F.3d 275 (3d Cir. 2009). Furthermore,

the District Court noted that, even if Williams was eligible for a reduction, it

would not award a reduction because the sentence was already below the lower

parameter of the revised guideline range.

      Williams filed a timely appeal.1 Williams raises two arguments solely for

the purpose of issue preservation.2 As he concedes, Sanchez controls.

      1
        The District Court exercised jurisdiction under 18 U.S.C. §§ 3231 and
3582(c). Appellate jurisdiction exists under 18 U.S.C. § 3742(a) and 28 U.S.C. §
1291.
      2
        As these issues present questions of law regarding the application of 18
U.S.C. § 3582(c)(2), our review is plenary. United States v. Sanchez, 562 F.3d
275, 277-78 (3d Cir. 2009).
                                            2
Accordingly, Williams’ binding plea agreement rendered him ineligible for a

reduction under § 3582(c)(2).3 Sanchez, 562 F.3d at 279. Even if he had been

eligible for relief under § 3582(c)(2), he would not have been entitled to a full

resentencing in accordance with Booker, which would have been the only avenue

available to obtain a further reduction in his sentence. Dillon v. United States,

__U.S. __, 130 S.Ct. 2683, 2690-91 (June 17, 2010).

      We will affirm the District Court’s order.4




      3
        Mindful that the Supreme Court has granted certiorari in Freeman v.
United States, No. 09-10245, to address whether a defendant is eligible for relief
under 18 U.S.C. § 3582(c)(2) if the district court accepted a Rule (c)(1)(C) plea
agreement, we note that our decision does not preclude Williams from filing a
subsequent motion in the District Court if Sanchez is abrogated.
      4
         Our decision is rendered without prejudice to Williams asserting whatever
rights he may have under the Fair Sentencing Act of 2010, Pub. L. 111-220
(August 3, 2010).
                                          3